            Case 1:19-cv-08975-PGG Document 34 Filed 07/02/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ERIC PARHAM, individually and on behalf
of all others similarly situated,

                            Plaintiff,             CIVIL CASE MANAGEMENT PLAN
                                                      AND SCHEDULING ORDER
              - against -
                                                              19 Civ. 8975 (PGG)
ALDI INC.,

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              After consultation with counsel for the parties, the Court adopts the following
Civil Case Management Plan and Scheduling Order, in accordance with Federal Rules of Civil
Procedure 16 and 26(f).

1.     All parties do not consent to conducting further proceedings before a Magistrate Judge,
       including motions and trial, pursuant to 28 U.S.C. § 636(c).

2.     This case is to be tried to a jury.

3.     No additional parties may be joined except with leave of the Court. Except for good
       cause shown, any motion to join additional parties must be filed within 30 days from the
       date of this Order.

4.     A party may not amend its pleadings except with leave of the Court. Except for good
       cause shown, any motion to amend pleadings must be filed within 30 days from the date
       of this Order.

5.     The parties must complete their initial disclosures under Federal Rule of Civil Procedure
       26(a)(1) no later than 14 days from the date of this Order.

6.     The parties must complete fact discovery no later than October 30, 2020.

7.     If all parties consent in writing, they may extend the following interim deadlines without
       application to the Court, provided that the parties complete all fact discovery by the date
       set forth in paragraph 6. Under this Order’s interim deadlines, the parties must:

       a.       Serve initial requests for production of documents by June 26, 2020.

       b.       Serve interrogatories by June 26, 2020.
          Case 1:19-cv-08975-PGG Document 34 Filed 07/02/20 Page 2 of 4




     c.       Complete depositions of fact witnesses by October 30, 2020.

                   i. Unless the parties agree or the Court so orders, the parties may not hold
                      depositions until all parties have responded to initial requests for
                      document production.

                  ii. There is no priority in deposition by reason of a party’s status as plaintiff
                      or defendant.

                 iii. Unless the parties agree or the Court so orders, non-party depositions must
                      follow initial party depositions.

                 iv. Consistent with Federal Rule of Civil Procedure 30(d), the parties may not
                     extend depositions beyond one business day without prior leave of the
                     Court.

     d.       Serve requests to admit no later than September 25, 2020.

8.   The parties must complete expert discovery no later than December 18, 2020.

           a. Every party-proponent that intends to offer expert testimony in respect of a claim
              – including any counterclaim, cross-claim or third-party claim – must make the
              disclosures required by Federal Rule of Civil Procedure 26(a)(2) by October 30,
              2020. Every party-opponent of such claim that intends to offer expert testimony
              in respect of such claim must make the disclosures required by Federal Rule of
              Civil Procedure 26(a)(2) by November 20, 2020.

           b. No party may offer expert testimony – whether designated as “rebuttal” or
              otherwise – beyond the scope of the opinions that the aforesaid disclosures cover,
              except with leave of the Court, application for which must be made no later than 7
              calendar days after the latter of the dates specified in paragraph 8(a). The parties
              may depose all experts, but such depositions must occur within the time limit set
              forth for expert discovery in paragraph 8.

           c. Plaintiff(s) anticipate expert testimony concerning the following issue(s):
              Damages, consumer expectations, and flavoring ingredients.

           d. Defendant(s) anticipate expert testimony concerning the following issue(s):
              Flavoring ingredients, marketing and a lack of consumer confusion,
              damages modeling.




                                                 2
        Case 1:19-cv-08975-PGG Document 34 Filed 07/02/20 Page 3 of 4



9.    No later than 14 days following the close of fact discovery, all counsel must meet face-to-
      face for at least one hour to discuss settlement.

10.   Parties seeking to make post-discovery dispositive motions should submit a letter to the
      Court in accordance with Rule 4(A) of the Court’s Individual Practices by December 28,
      2020. Opposition letters are due January 4, 2021.

11.   Within 7 days following the completion of expert discovery, the parties shall meet and
      confer and submit a proposed briefing schedule for Plaintiff’s motion for class
      certification pursuant to Fed. R. Civ. P. 23.

12.   Unless otherwise ordered by the Court, within 30 days from the date for the completion
      of discovery or, if a party has filed a dispositive motion, then within 30 days of a decision
      resolving the motion, the parties shall submit to the Court for its approval a joint pretrial
      order prepared in accordance with the Court’s Individual Practices and Federal Rule of
      Civil Procedure 26(a)(3).

13.   Counsel for the parties have conferred and their present best estimate of the length of trial
      is: 10 days.

14.   At the close of discovery or, if a party has filed a dispositive motion, then within 30 days
      of a decision resolving the motion, the Court will set a Ready Trial Date. At any time on
      or after the Ready Trial Date, the Court may call the parties to trial upon 48 hours’ notice.
      Therefore, counsel must notify the Court and their adversaries in writing of any potential
      scheduling conflicts – including, but not limited to, trials and vacations – that would
      prevent a trial at a particular time. Such notice must come before the Court notifies
      counsel of an actual trial date, not after counsel receives notification of the actual trial
      date. Counsel should notify the Court and all other counsel in writing, at the earliest
      possible time, of any scheduling problems involving out-of-town witnesses or other
      exigencies.

15.   Where the parties resolve the case before the entry of judgment, they must submit a
      stipulation of discontinuance – signed by all parties – before the Court will remove the
      case from the trial calendar. If the parties settle within 48 hours of trial or the filing of a
      dispositive motion, they must immediately notify the Court of such settlement, and fax to
      the Court no less than 36 hours before their planned appearance, a stipulation of
      discontinuance, signed by all parties.

16.   The next pretrial conference is scheduled for November 5, 2020 at 10:30 a.m.




                                                 3
         Case 1:19-cv-08975-PGG Document 34 Filed 07/02/20 Page 4 of 4



               This ORDER may not be modified or the dates herein extended, except by further
Order of this Court for good cause shown. Any application to modify or extend must be made in
a written application in accordance with the Court’s Individual Practices.

Dated: New York, New York
       July 2, 2020




                                              4
